UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 HERITAGE-CRYSTAL CLEAN, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: HERITAGE-CRYSTAL CLEAN, INC. 2175 Point Boulevard, Suite 375 Elgin, Illinois60123 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY3, 2012 To the shareholders of Heritage-Crystal Clean, Inc.: The Annual Meeting of Shareholders of Heritage-Crystal Clean, Inc. (the “Company”) will be held at the Holiday Inn located at 495 Airport Road, Elgin, Illinois60123 on May 3, 2012, at 9:00 A.M., Central Time, for the following purposes: 1. To elect two directors to serve as Class I Board Members for terms of three years; 2. To ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm for fiscal 2012; 3. To hold an advisory vote on named executive officer compensation for fiscal 2011; 4. To increase the number of shares available for issuance under the Heritage-Crystal Clean, Inc. Employee Stock Purchase Plan of 2008 by 60,000; and 5. To consider and transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Only shareholders of record at the close of business on March15, 2012 are entitled to receive notice of and to vote at the Annual Meeting or any adjournments or postponements thereof.Whether or not you expect to attend the Annual Meeting, we encourage you to vote your shares as soon as possible.Please sign, date and mail the included proxy card in the envelope provided.It is important that your shares be represented at the Annual Meeting, whether your holdings are large or small. By Order of the Board of Directors, Gregory Ray, Chief Operating Officer and Secretary March 27, 2012 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders To Be Held On May3, 2012. Our Proxy Statement and Annual Report to Shareholders for fiscal 2011 are available on Heritage-Crystal Clean, Inc.'s website at www.crystal-clean.com under “Investor Relations.” You may also request hard copies of these documents free of charge by writing to: Heritage-Crystal Clean, Inc. 2175 Point Boulevard, Suite 375 Elgin, Illinois60123 Attention: Secretary 1 Table of Contents General Information 3 About the 2012 Annual Meeting 3 Voting Procedures 3 Other 4 Proposal 1:Election Of Directors 5 Section 16(a) Beneficial Ownership Reporting Compliance 9 Securities Beneficially Owned by Management and Principal Shareholders 9 Corporate Governance 11 Compensation Discussion and Analysis 14 Compensation Committee Report 19 Named Executive Officer Compensation 20 Summary Compensation Table 20 Grants of Plan-Based Awards in Fiscal 2011 21 Outstanding Equity Awards at 2011 Fiscal Year End 22 Option Exercises and Stock Vested in Fiscal 2011 22 Employment Agreements and Potential Payments upon Termination or Change-In-Control 23 Non-Employee Director Compensation 26 Relationships and Related Person Transactions 27 Report of the Audit Committee 30 Proposal 2:Ratification of the Appointment of Independent Registered Public Accounting Firm 32 Proposal 3: Advisory Vote on Compensation of Named Executive Officers 33 Proposal 4: Approval of an Amendment to the Heritage-Crystal Clean, Inc. Employee Stock Purchase Plan of 2008 to Increase the Number of Shares Available Under the Plan 34 Shareholder Proposals 37 Householding of Annual Meeting Materials 37 Availability of Certain Documents 37 Other Matters 37 2 HERITAGE-CRYSTAL CLEAN, INC. 2175 Point Boulevard, Suite 375 Elgin, Illinois60123 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY3, 2012 About the 2012 Annual Meeting This Proxy Statement is being furnished to the shareholders of Heritage-Crystal Clean, Inc. (the "Company") on or about March 27, 2012 in connection with the solicitation of proxies on behalf of the Board of Directors of the Company for use at the Annual Meeting of Shareholders (the "Annual Meeting") to be held on May3, 2012 at the time and place and for the purposes set forth in the accompanying Notice of Annual Meeting, and at any adjournments or postponements of that meeting.The Annual Report to Shareholders for fiscal 2011 accompanies this Proxy Statement.If you did not receive a copy of the Annual Report, you may obtain one by writing to the Secretary of the Company.This Proxy Statement and the Annual Report are also available on the Company’s website at www.crystal-clean.com under "Investor Relations." Voting Procedures Voting Rights.Only shareholders who owned common stock of the Company at the close of business on March15, 2012 (the "record date") may attend and vote at the Annual Meeting or any adjournment or postponement of the Annual Meeting.On the record date, 14,649,998 shares of common stock were outstanding.Shareholders are entitled to one vote per share of common stock that they own as of the record date on each matter that may properly come before the Annual Meeting. If your shares are registered directly in your name with our transfer agent, you are considered the shareholder of record with respect to those shares, and these proxy materials are being sent directly to you.As the shareholder of record,you have the right to grant your voting proxy directly to us, or to vote in person at the Annual Meeting.If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name,” and these proxy materials are being forwarded to you by your broker, bank or nominee who is considered the shareholder of record with respect to those shares.As the beneficial owner, you have the right to direct your broker, bank. or nominee on how to vote and are also invited to attend the Annual Meeting.However, since you are not the shareholder of record, you may not vote these shares in person at the Annual Meeting, unless you request, complete, and deliver a legal proxy from your broker, bank, or nominee.Your broker, bank, or nominee has enclosed a voting instruction card for you to use in directing the broker, bank, or nominee regarding how to vote your shares. Quorum.The presence, in person or by properly executed proxy, of a majority of the outstanding common stock as of the record date is necessary to constitute a quorum at the Annual Meeting.If a quorum is not present at the time the Annual Meeting is convened, the Company may adjourn or postpone the Annual Meeting.Shares that are represented at the Annual Meeting but abstain from voting on any or all matters will be counted as shares present and entitled to vote in determining the presence of a quorum.If a broker indicates on a proxy that it lacks discretionary authority as to certain shares to vote on particular matters, commonly referred to as “broker non-votes”, those shares will still be counted for purposes of determining the presence of a quorum at the meeting.A broker non-vote occurs when a broker holding shares registered in street name is permitted to vote, in the broker’s discretion, on routine matters without receiving instructions from the client, but is not permitted to vote without instructions on non-routine matters, and the broker returns a proxy card with no vote on the non-routine matter.Under the rules and regulations of the primary trading markets applicable to most brokers, the ratification of the appointment of Grant Thornton LLP as our independent registered public accounting firm for fiscal 2012 is considered a routine matter on which a broker has the discretion to vote if instructions are not received from the client.All other items being considered at the Annual Meeting are considered non-routine matters.Because brokers do not have discretionary authority to vote on these proposals, broker non-votes will not be counted for purposes of determining the number of votes cast on these proposals and will not affect the outcome of these non-routine matters. The inspector of election appointed for the Annual Meeting will determine the number of shares of our common stock present at the Annual Meeting, determine the validity of proxies and ballots, determine whether or not a quorum is present, and count all votes and ballots. 3 Required Vote.Directors are elected by a plurality of all of the votes cast, in person or by proxy.A “plurality” means that the individuals who receive the largest number of votes are elected as directors up to the maximum number of directors to be elected at the meeting.Abstentions and broker non-votes have no effect on the election of directors, except to the extent that the failure to vote for a director nominee results in another nominee receiving a larger number of votes. The proposals to approve the ratification of the appointment of Grant Thornton LLP as our independent registered public accounting firm for fiscal 2012, the advisory vote on named executive officer compensation for fiscal 2011, and the proposal to approve an amendment to the Heritage-Crystal Clean, Inc. Employee Stock Purchase Plan of 2008 will be approved if holders of a majority of the shares present in person or represented by proxy at the Annual Meeting and entitled to vote on the proposal are voted in favor of the proposal.Abstentions will have the effect of a no vote and broker non-votes will have no effect on the outcome of these proposals. All common stock represented at the Annual Meeting by properly executed proxies received prior to or at the Annual Meeting and not properly revoked will be voted at the Annual Meeting in accordance with the instructions indicated in such proxies.If no instructions are indicated, such proxies will be voted FOR the election of the Board's director nominees, FOR the proposal to ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm for fiscal 2012, FORthe approval of the named executive officer compensation for fiscal 2011, and FOR the amendment to the Heritage-Crystal Clean, Inc. Employee Stock Purchase Plan of 2008.The Board of Directors of the Company does not know of any matters, other than the matters described in the Notice of Annual Meeting attached to this Proxy Statement that will come before the Annual Meeting. Any proxy given by a holder of record pursuant to this solicitation may be revoked by the person giving it at any time before it is voted.Such proxies may be revoked by: · filing with the Secretary of the Company, at or before the Annual Meeting, a written notice of revocation bearing a date later than the date of the proxy; · duly executing and dating a subsequent proxy relating to the common stock and delivering it to the Secretary of the Company at or before the Annual Meeting; or · attending the Annual Meeting and voting in person (although attendance at the Annual Meeting will not in and of itself constitute a revocation of proxy). Any written notice revoking a proxy should be sent to: Heritage-Crystal Clean, Inc., 2175 Point Boulevard, Suite 375, Elgin, Illinois60123, Attention: Secretary.If you hold your shares in “street name”, you must follow the directions provided by your broker, bank, or nominee to revoke your proxy. Other The proxies are solicited by the Board of Directors of the Company.In addition to the use of the mail, proxies may be solicited personally or by telephone or facsimile transmission, by directors, officers or employees of the Company or persons employed by the Company for the purpose of soliciting proxies.It is contemplated that brokerage houses, custodians, nominees and fiduciaries will be requested to forward the soliciting material to the beneficial owners of common stock held of record by such persons, and will be reimbursed for expenses incurred therewith.The cost of solicitation of proxies will be borne by the Company. The date of this Proxy Statement is March 27, 2012. 4 PROPOSAL 1: ELECTION OF DIRECTORS At the Annual Meeting, our shareholders will vote on the nomination of two directors to be elected as Class I Board Members for three-year terms expiring at the 2015 Annual Meeting.The Board is divided into three classes, denominated as Class I, ClassII, and ClassIII.Members of each class hold office for staggered three-year terms.The terms of the ClassI Board Members expire on the date of the 2012 Annual Meeting.It is the intention of the persons named in the accompanying form of proxy to nominate as directors and, unless otherwise specified in a proxy by a shareholder, to vote such proxy for the election of the persons named below as nominees.In the event any of the nominees should become unable or unwilling to serve as a director, proxies may be voted for another nominee recommended by the Board. Directors are elected by a plurality of all of the votes cast, in person or by proxy.This means that the two nominees receiving the highest number of votes at the Annual Meeting will be elected, even if these votes do not constitute a majority of the votes cast. Nominees for Election at the 2012 Annual Meeting. The following table sets forth certain information with respect to the two director nominees, each of whom is currently a ClassI Board Member. Name Age Principal Occupation and Other Information Joseph Chalhoub 66 Mr. Chalhoub, founder of Heritage-Crystal Clean, LLC, has served as our President, Chief Executive Officer, and director since the formation of the Company in 1999.He started his career with Shell Canada as a process engineer, and he then worked for several years at SNC, an engineering firm.In 1977, he founded Breslube Enterprises and built this into the largest used oil re-refiner in North America before selling a controlling interest to Safety-Kleen in 1987.Mr. Chalhoub then served as an executive of Safety-Kleen from 1987 to 1998, and he was President of Safety-Kleen from 1997 to 1998.Mr. Chalhoub holds a Chemical Engineering degree with high distinction from École Polytechnique, Montréal. The Board has concluded that Mr. Chalhoub should be a director of the Company because he is President and Chief Executive Officer.In addition, his significant stock ownership in the Company aligns his interests with those of other shareholders.The Company and the Board benefit from his prior experience and knowledge gained as a senior executive of both the Company and Safety-Kleen. Fred Fehsenfeld, Jr. 61 Mr. Fehsenfeld has served as a director on our Board since 1999.Mr. Fehsenfeld is the general partner and has served as Chairman of the Board of Directors of Calumet Specialty Products Partners, L.P. (“Calumet Partners”) since 2006.Mr. Fehsenfeld has served as the Vice Chairman of the Board of the predecessor to Calumet Partners since 1990.Mr. Fehsenfeld has worked for The Heritage Group in various capacities since 1977 and has served as its Managing Trustee since 1980.Mr. Fehsenfeld received his B.S. in Mechanical Engineering from Duke University and his M.S. in Management from the Massachusetts Institute of Technology Sloan School. The Board has concluded that Mr. Fehsenfeld should be a director and Chairman of the Company’s Board because of his significant executive experience referred to above, as well as the fact that his significant stock ownership in the Company aligns his interests with those of other shareholders.Mr. Fehsenfeld’s engineering and management training and senior leadership roles in other companies also benefit the Company. The Board recommends a vote FOR approval of the director nominees. 5 The following tables set forth information with respect to our directors who are not up for election at the 2012 Annual Meeting. Class II Directors — Terms Expire in 2013. Name Age Principal Occupation and Other Information Donald Brinckman 81 Mr.Brinckman has served as a director on our Board since 2002.Mr.Brinckman was the founder of Safety-Kleen in 1968.Mr.Brinckman served as President of Safety-Kleen from 1968 until 1998, excluding portions of 1990-1991 and 1993-1997, and for most of the thirty-year period he also served as Safety-Kleen’s Chief Executive Officer.Mr.Brinckman was appointed Chairman of Safety-Kleen’s Board of Directors in August 1990 and served in that capacity until 1998.Mr.Brinckman has in the past served as a director of Johnson Outdoors Inc., Paychex, Inc. and Snap-On Inc. The Board has concluded that Mr. Brinckman should be a director of the Company because of his extensive industry experience, including being founder and former Chairman of the largest firm in the Company’s industry. Charles E. Schalliol 64 Mr.Schalliol has served as a director on our Board since March 2008.Mr.Schalliol served as the Director, Office of Management and Budget, State of Indiana, from 2004 to 2007.Mr.Schalliol served as the President and CEO of BioCrossroads, Indiana’s life science initiative, from 2003 to 2004.Mr.Schalliol served in various executive positions, including strategic planning and investment banking, with Eli Lilly & Company from 1978 to 2003.Mr.Schalliol has served as Chairman of the Board of Directors of First Merchant’s Corporation since 2007 and as a director since 2004 and a director of four venture capital funds.Mr.Schalliol holds a business degree with high distinction from Indiana University and a law degree from Yale University. The Board has concluded that Mr. Schalliol should be a director of the Company because of his financial and executive experience with the above entities and other Board experience.His legal experience also benefits the Company. 6 Class III Directors – Terms Expire in 2015 Name Age Principal Occupation and Other Information Bruce Bruckmann 58 Mr.Bruckmann has served as a director on our Board since 2004.Mr.Bruckmann has been a Managing Director of Bruckmann, Rosser, Sherrill& Co., Inc., a private equity investment firm, since January 1995.From March 1994 to January 1995, Mr.Bruckmann served as Managing Director of Citicorp Venture Capital, Ltd. and as an executive officer of 399 Venture Partners, Inc. (formerly Citicorp Investments, Inc.).From 1983 until March 1994, Mr.Bruckmann served as Vice President of Citicorp Venture Capital, Ltd. Mr.Bruckmann is also a director of Town Sports International, Inc., a fitness club operator, MWI Veterinary Products, Inc., a distributor of veterinary products, H&E Equipment Services L.L.C., a renter and distributor of industrial and construction equipment, and Mohawk Industries, Inc., a floor covering manufacturer.Mr.Bruckmann also serves as director for a private company. The Board has concluded that Mr. Bruckmann should be a director of the Company because of his extensive experience in investing in and advising public and private companies. Carmine Falcone 65 Mr.Falcone has served as a director on our Board since March 2008.Mr.Falcone served in various operating and executive positions with Shell Group from 1968 through 2004, including roles as Executive Vice President, Oil Products, Shell Canada, as Director— Strategic Planning for Global Oil Products, Shell International, and from 1999 to 2004 as Vice President Manufacturing and Supply, Shell Oil Products USA.Following his retirement from Shell in 2004, Mr. Falcone established CELICO Ventures LLC, a commercial real estate company, which he continues to operate.Mr.Falcone is currently Chairman of the Board of The Plaza Group of Houston (Chemicals Marketing) and Chairman of the HS&E Committee of the Board of Northwest Upgrading of Calgary (Oil Sands Project).Mr. Falcone was a director of Centurion Energy of Calgary from 2006 to 2007. Mr. Falcone holds a Chemical Engineering degree with honors from McGill University. The Board has concluded that Mr. Falcone should be a director of the Company because of his demonstrated skills in engineering and management with one of the world’s largest and most preeminent diversified oil companies.Mr. Falcone’s expertise is also helpful to the Company in evaluating growth opportunities. Robert W. Willmschen, Jr. 64 Mr.Willmschen has served as a director on our Board since March 2008.Mr.Willmschen served as Chief Financial Officer of Safety-Kleen from 1981 to 1997 and as Controller of Safety-Kleen from 1979 to 1981.He was Executive Vice President, Finance of ABC Rail Products Corporation for approximately one year in 1998.Since 1999, Mr. Willmschen has been engaged in managing his private investments.Mr. Willmschen also has nine years experience in public accounting, including Audit Manager with Arthur Andersen LLP. 7 The Board has concluded that Mr. Willmschen should be a director of the Company because of his demonstrated financial experience in the Company’s industry area.His CPA and public accounting experience is also beneficial to the Company and he is a designated financial expert for the Audit Committee of the Board. 8 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires the Company's executive officers and directors, and persons who own more than ten percent of the Company's common stock, to file initial reports of ownership and changes in ownership with the SEC.Based on a review of the copies of such forms furnished to the Company and written representations from the Company's executive officers and directors, to the knowledge of the Company, all Section 16(a) filing requirements applicable to its officers, directors and greater than ten percent beneficial owners were complied with during fiscal 2011, except that the restricted stock awards granted to Messrs. Chalhoub, Lucks, Ray, and Hillstrom on March 4, 2011 were not timely filed, and an option granted to Mr. Lucks on March 25, 2009 was filed on September 9, 2011. SECURITIES BENEFICIALLY OWNED BY MANAGEMENT AND PRINCIPAL SHAREHOLDERS The following table sets forth information regarding the beneficial ownership of our common stock as of March15, 2012 for: · each director and named executive officer; · each person or entity who is known by us to own beneficially more than 5% of our common stock; and · all of our executive officers and directors as a group. The number of shares beneficially owned by each shareholder is determined under rules promulgated by the SEC.The information is not necessarily indicative of beneficial ownership for any other purpose.Under these rules, beneficial ownership includes any shares as to which the individual or entity has sole or shared voting or investment power and any shares as to which the individual or entity has the right to acquire beneficial ownership within 60 days after March15, 2012 through the exercise of any stock option, warrant, or other right.The inclusion in the following table of those shares, however, does not constitute an admission that the named shareholder is a direct or indirect beneficial owner.Unless otherwise indicated below, to our knowledge, all persons listed below have sole voting and investment power with respect to their shares of common stock, except to the extent authority is shared by spouses under applicable law.Unless otherwise indicated below, the address of each director and named executive officer listed below is Heritage-Crystal Clean, Inc., 2175 Point Boulevard, Suite 375, Elgin, Illinois60123. Name Number of Shares Beneficially Owned Percentage of Outstanding Common Stock Non-employee Directors: Donald Brinckman (2) 3.7% Bruce Bruckmann * Carmine Falcone * Fred Fehsenfeld, Jr. (3) 6.9% Charles Schalliol * Robert Willmschen, Jr. * Beneficial Owners owning more than 5% of common stock (other than directors and named executive officers): The Heritage Group (4) 30.5% Fehsenfeld Family Trusts (5) 8.7% William Blair & Co., L.L.C. (6) 5.0% Named Executive Officers: Joseph Chalhoub (7) 10.9% Gregory Ray (8) 2.0% John Lucks 1.0% Tom Hillstrom * All directors and executive officers as a group (10 persons) 26.1% 9 * Less than 1% Includes the following options to purchase shares of Common Stock: Mr. Chalhoub: 362,661 shares; Mr. Lucks: 115,679 shares; Mr. Ray: 136,137 shares; and Mr. Hillstrom: 12,466 shares. Consists of shares held in trust for which Mr. Brinckman has voting control. Based on a Schedule 13G/A filed with the SEC on February 9, 2012.Includes 10,000 shares held by Mr. Fehsenfeld’s family members (specifically, his spouse and two children).Mr. Fehsenfeld disclaims beneficial ownership of the shares of common stock owned by these family members except to the extent of his pecuniary interest therein.In addition, Mr. Fehsenfeld serves as one of six trustees who together are empowered to act on behalf of The Heritage Group.Mr. Fehsenfeld disclaims beneficial ownership of the shares of Common Stock owned by The Heritage Group except to the extent of his pecuniary interest therein, and none of the shares held by The Heritage Group are included in the shares listed in the table above as being beneficially owned by Mr. Fehsenfeld.In addition, the above amount does not include the 1,276,077 shares of Common Stock purchased by the Fehsenfeld Family Trusts, for which Mr. Fehsenfeld is one of six co-trustees, as discussed further in footnote (5) below. Based on a Schedule 13G/A filed with the SEC on February 9, 2012.The Heritage Group is a general partnership formed under the laws of the State of Indiana.As discussed below in footnote (5), the Fehsenfeld Family Trusts own all of the outstanding general partner interests in The Heritage Group.None of the shares held by the Fehsenfeld Family Trusts are included in the shares listed above as being beneficially owned by The Heritage Group.We have been advised that six trustees, acting on behalf of each of these trusts, have the duty and have been empowered to carry out the purposes of the general partnership pursuant to the Articles of Partnership.The six trustees are Fred M. Fehsenfeld, Jr., James C. Fehsenfeld, Nicholas J. Rutigliano, William S. Fehsenfeld, Amy M. Schumacher, and Jeffrey A. Laborsky.The address of The Heritage Group is 5400 West 86th Street, Indianapolis, Indiana46268. Based on a Schedule 13G/A filed with the SEC on July 5, 2011.The Fehsenfeld Family Trusts consist of 30 trusts that collectively own all of the outstanding general partner interests in The Heritage Group.We have been advised that six trustees, acting on behalf of each of these trusts, have the fiduciary duty to carry out the purposes of each separate trust, in accordance with the applicable trust agreements and the trust laws of the State of Indiana.The six trustees are Fred M. Fehsenfeld, Jr., James C. Fehsenfeld, Nicholas J. Rutigliano, William S. Fehsenfeld, Amy M. Schumacher, and Jeffrey A. Laborsky.The address of each of the Fehsenfeld Family Trusts is 5400 West 86th Street, Indianapolis, Indiana46268.None of the shares held by Fred Fehsenfeld or The Heritage Group are included in the shares listed above as being beneficially owned by the Fehsenfeld Family Trusts.Mr. Fehsenfeld disclaims beneficial ownership of the shares of Common Stock owned by the Fehsenfeld Family Trusts except to the extent of his pecuniary interest therein. Based on Schedule 13G/A filed with the SEC on January 30, 2012.The address of this shareholder is 222 W. Adams, Chicago, IL 60606 Joseph Chalhoub has voting control over the shares held by the entity named J.Chalhoub Holdings, Ltd., but disclaims beneficial ownership, other than to the extent of his pecuniary interest therein. Includes shares held in trust for which Mr. Ray has voting control. 10 CORPORATE GOVERNANCE General Our business and affairs are managed under the direction of our Board of Directors.Our bylaws specify that the Board shall initially consist of seven directors, with such number thereafter to be determined from time to time by the Board.We currently have seven directors.Our Board of Directors has an audit committee, a compensation committee, and a nominating and governance committee (the “nominating committee”).Fred Fehsenfeld, Jr. serves as the Chair of our Board. Director Independence Our Board of Directors is comprised of a majority of independent directors.In general, the Board of Directors determines whether a director is independent by following the listing standards of the Nasdaq Global Select Market (the “Nasdaq listing standards”), in addition to other factors it may deem relevant.The Board of Directors has determined that each of the following directors is independent: Donald Brinckman, Bruce Bruckmann, Carmine Falcone, Charles E. Schalliol, and Robert W. Willmschen, Jr. Board Meetings The Board of Directors met five times during fiscal 2011.Non-management directors of the Company meet separately as a group in conjunction with regularly scheduled meetings of the Board of Directors.Each director attended at least 90% of all Board and applicable committee meetings held during fiscal 2011. The Audit Committee The audit committee met five times in fiscal 2011.The audit committee has functions that include appointing, terminating, evaluating, and setting the compensation of our independent registered public accounting firm; meeting with the independent registered public accounting firm to review the scope, accuracy and results of the audit; making inquiries as to the adequacy of our accounting, financial and operating controls; and reviewing all material related party transactions.Mr. Willmschen is the Chair and Messrs. Falcone and Schalliol are the other members of the audit committee.The Board of Directors has determined that Messrs. Willmschen, Falcone, and Schalliol are independent in accordance with Nasdaq listing standards and the rules and regulations of the SEC.In addition, the Board of Directors has also determined that Mr. Willmschen is an "audit committee financial expert" in accordance with the standards established by the SEC.The audit committee charter is attached hereto as Exhibit A.The audit committee charter is also available both on our website and in print.See "Availability of Certain Documents." The Compensation Committee The compensation committee met four times during fiscal 2011.Mr. Schalliol is the Chair, and Messrs. Falcone and Bruckmann are the other members of the compensation committee. All members of the compensation committee are independent in accordance with Nasdaq listing standards. The compensation committee’s responsibilities include, among other duties, the responsibility to: · review and approve corporate goals and objectives relevant to the compensation of executive officers, evaluate the performance of executive officers in light of those goals and objectives, and recommend the compensation level of executive officers based on this evaluation.The compensation and performance of the Chief Executive Officer is also then reviewed with and subject to approval by the Board; · administer incentive compensation plans and equity-based plans established or maintained by the Company from time to time, including the 2008 Omnibus Incentive Plan; · review succession plans concerning positions held by corporate officers; and · recommend to the Board the compensation for Board members. The compensation committee charter is available both on our website and in print.See "Availability of Certain Documents." A description of the Company's processes and procedures for the consideration and determination of executive compensation is included in the section entitled "Executive Compensation – Compensation Discussion and Analysis" below. 11 The Nominating Committee The nominating committee met one time during fiscal 2011.Mr. Falcone is the Chair, and Messrs. Bruckmann and Schalliol are the other members of the nominating committee. All the members of the nominating committee are independent in accordance with Nasdaq listing standards.The role of the nominating committee is to develop and recommend to our Board criteria for Board and committee membership, review the qualifications of candidates for director, nominate candidates for election to our Board, oversee our corporate governance policies and practices, develop and recommend to our Board corporate governance guidelines, and oversee a review of the performance of our Board and its committees at least annually.The nominating committee charter is available both on our website and in print.See "Availability of Certain Documents." Annual Meeting Attendance Policy The Company expects all Board members to attend the annual meeting of shareholders, but from time to time, other commitments may prevent all directors from attending each meeting.All of our directors attended our annual meeting of shareholders in fiscal 2011. Compensation Committee Interlocks and Insider Participation During fiscal 2011, no executive officer of the Company served on the Board of Directors or compensation committee of any other company with respect to which any member of the compensation committee was engaged as an executive officer.No member of the compensation committee was an officer or employee of the Company during fiscal 2011, and no member of the compensation committee was formerly an officer of the Company. Director Nominations The nominating committee is responsible for screening potential director candidates and recommending qualified candidates to the Board for nomination.The nominating committee considers recommendations of potential candidates from current directors, management, and shareholders.Shareholders’ nominations for directors must be made in writing and include the nominee’s written consent to the nomination and sufficient background information on the candidate to enable the nominating committee to assess his or her qualifications. For consideration at the 2013 Annual Meeting, director nominations must be delivered to the Secretary of the Company no later than the close of business on February 2, 2013, but no earlier than the close of business on January 1, 2013. Article II, Section 9 of our bylaws sets forth the process for submitting director nominations.Notice of nomination must include: (i) with respect to each proposed nominee, all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (including such person’s written consent to being named in the Proxy Statement as a nominee and to serving as a director if elected); (ii) the name and address of the shareholder who intends to make the nomination (including the beneficial owner, if any, on whose behalf the proposal is made) as they appear on the Company’s books, (iii) the number of shares of common stock owned beneficially and of record by such shareholder submitting the nomination (include those owned by the beneficial owner, if any, on whose behalf the proposal is made) as of the date such notice is given, (iv) a representation that such shareholder intends to appear in person or by proxy at the meeting to propose such business; and (v) if the shareholder intends to solicit proxies in support of such stockholder’s proposal, a representation to that effect. Although neither the nominating committee nor the Board has a diversity policy, the Board is committed to a diversified membership, in terms of both the individuals involved and their various experiences and areas of expertise.The nominating committee has not established specific minimum age, education, years of business experience, or specific types of skills for potential director candidates, but, in general, expects qualified candidates will have ample experience and a proven record of business success and leadership.Nominees for director shall be selected on the basis of experience, integrity, ability to make independent analytical inquiries, understanding of the Company’s business environment and willingness to devote adequate time to Board duties.Board members are expected to diligently prepare for, attend, and participate in all Board and applicable committee meetings.Each Board member is expected to ensure that other existing and planned future commitments do not materially interfere with the member’s service as a director.The Board applies these criteria in evaluating candidates nominated by stockholders as well as in evaluating those recommended by other sources.The committee also considers whether candidates would be “independent” for purposes of the Nasdaq listing standards and SEC rules and regulations.These general criteria are reviewed annually by the nominating committee and the Board to ensure they remain pertinent and robust. As provided in its charter, the nominating committee follows procedures which the committee deems reasonable and appropriate in the identification of candidates for election to the Board and evaluating the background and qualifications of those candidates.Those processes can include consideration of nominees suggested by an outside search firm, incumbent Board members, and shareholders. 12 The Company has not received any shareholder recommendations of director candidates with regard to the election of directors covered by this Proxy Statement. Communications with the Board Shareholders and other interested parties may communicate with one or more members of the Board or the non-management directors as a group in writing by regular mail to either the Board of Directors, an individual director or directors, or Chair of the nominating committee with respect to the non-management directors c/o Corporate Secretary, 2175 Point Boulevard, Suite 375, Elgin, Illinois60123. The Board has instructed the Corporate Secretary to review all communications so received and to exercise his discretion not to forward to the Board correspondences that are inappropriate such as business solicitations, frivolous communications and advertising, routine business matters (i.e. business inquiries, complaints or suggestions), and personal grievances.However, any director may at any time request the Corporate Secretary to forward any and all communications received by the Corporate Secretary but not forwarded to the directors. With oversight from the Audit Committee, we have established procedures to receive, retain, and address employee complaints submitted to Heritage-Crystal Clean, Inc.regarding the receipt, retention, and treatment of complaints regarding accounting, internal accounting controls or auditing matters (collectively, “Accounting Matters”) and the confidential, anonymous submission by employees of concerns regarding Accounting Matters. The Policy on Complaint Procedures for Accounting and Audit Mattersis available on our website at www.crystal-clean.com under "Investor Relations" and "Corporate Governance." See "Availability of Certain Documents." Code of Business Conduct and Ethics The Company adopted a Code of Business Conduct and Ethics that applies to all executive officers, directors, and employees.The Code of Business Conduct and Ethics defines each individual’s obligations when representing the Company.The Company’s Code of Business Conduct and Ethics is available both on the Company’s website and in print.See "Availability of Certain Documents." Board Leadership Structure and Risk Oversight We separate the roles of Chief Executive Officer and Chairman of the Board of Directors in recognition of the differences between the two roles.The Chief Executive Officer is responsible for setting the strategic direction for the Company and the day to day leadership and performance of the Company, while the Chairman of the Board of Directors provides guidance to the Chief Executive Officer and sets the agenda for Board meetings and presides over meetings of the full Board. We also believe that separation of the positions reinforces the independence of the Board of Directors in its oversight of the business and affairs of the Company, and creates an environment that is more conducive to objective evaluation and oversight of management’s performance, increasing management accountability and improving the ability of the Board of Directors to monitor whether management’s actions are in the best interests of the Company and its shareholders.We do not have a lead independent director. The Board’s role in the Company’s risk oversight process includes receiving regular reports from members of senior management on areas of material risk to the Company, including operational, financial, legal and regulatory, and strategic and reputational risks.The full Board of Directors (or the appropriate committee in the case of risks that are under the purview of a particular committee) receives these reports to enable it to understand our risk identification, risk management and risk mitigation strategies.The Company’s compensation committee is responsible for overseeing the management of risks relating to the Company’s executive compensation plans and arrangements.The audit committee oversees management of financial risks and potential conflicts of interest.The nominating committee manages risks associated with the independence of the Board of Directors. While each committee is responsible for evaluating certain risks and overseeing the management of such risks, the entire Board of Directors is regularly informed of such risks through committee reports at the Board of Directors meeting following a given committee meeting. This enables the Board and its committees to coordinate the risk oversight role, particularly with respect to risk interrelationships. In addition to the Company’s formal compliance program, the Board of Directors encourages management to promote a corporate culture that understands risk management and incorporates it into the overall corporate strategy and day-to-day business operations.The Company’s risk management structure also includes an ongoing effort to assess and analyze the most likely areas of future risk for the Company.As a result, the Board of Directors (and its committees) periodically asks the Company’s executives to discuss the most likely sources of material future risks and how the Company is addressing any significant potential vulnerability. The Company has reviewed its compensation policies and practices for its employees and does not believe such policies and practices are reasonably likely to have a material adverse effect on the Company. 13 Stock Ownership Policy The Company does not have any equity or other security ownership guidelines.Each of our executive officers owns equity in our Company. 14 COMPENSATION DISCUSSION AND ANALYSIS Executive Compensation Objective The objective of our executive compensation program is to attract and retain the best suited individuals with the knowledge and capability to run our business to achieve the performance expectations set by our shareholders.Our philosophy is to link each executive’s compensation to the success of the business, with a focus on continuous growth and development of sustainable shareholder value.Our philosophy is also to keep the executive officer compensation program well-defined and easily understood.Our compensation committee determines the amount of each element of compensation, as well as the overall mix of compensation elements, based on our objective of recruiting and retaining valuable employees and remaining competitive within our industry.Our compensation committee makes compensation determinations in accordance with information that its members have gathered in their many years of industry experience. Named Executive Officers In this Compensation Discussion and Analysis, we discuss the compensation packages and fiscal 2011 compensation of Joseph Chalhoub, our Founder, President, Chief Executive Officer, and Director; John Lucks, our Senior Vice President of Sales and Marketing; Gregory Ray, our Chief Operating Officer and Secretary; and Tom Hillstrom, our Vice President of Operations.These officers constituted all of our executive officers in fiscal 2011 and constituted our “named executive officers” for fiscal 2011. During fiscal 2011, Mr. Ray served as our Chief Financial Officer, Vice President Business Management, and Secretary and Mr. Lucks served as our Vice President of Sales and Marketing.They were promoted to their new positions in January 2012.Further details relating to the compensation paid to our named executive officers in fiscal 2011 and their employment arrangements with the Company can be found in the “Summary Compensation Table” and the supplemental tables that follow it. Compensation Committee Prior to the completion of our initial public offering in fiscal 2008, the Board of Directors played an active role in approving the compensation awarded to the named executive officers.With the completion of our public offering, the compensation committee assumed the primary role in determining and approving compensation of our executive officers.The compensation committee is appointed by the Board, in part, to oversee the programs under which performance is evaluated and compensation is paid or awarded to our executive officers. The agenda for each meeting of the compensation committee is determined by its Chair.The compensation committee had four meetings in fiscal 2011. Mr. Chalhoub, our Founder, President and Chief Executive Officer, participated in compensation committee meetings to provide an assessment of the performance of each named executive officer and provide recommendations of compensation, including the allocation between short and long-term compensation.Once the compensation committee determined Mr. Chalhoub’s compensation for fiscal 2011, Mr. Chalhoub had the opportunity to discuss his compensation with the compensation committee, and a modest increase in Mr. Chalhoub’s compensation was made as a result of this discussion. Our compensation committee annually reviews the compensation of each of our executive officers and makes recommendations to our Board of Directors for approval.The compensation committee did not engage any consultant in determining 2011 compensation.To establish compensation for each named executive officer, the members of the compensation committee used their collective knowledge and experience, together with the experience of other Board members, regarding the compensation standards in the industry in which the Company operates.The compensation committee used the compensation analysis provided by the outside compensation consultant engaged by the compensation committee in setting fiscal 2009 compensation to confirm its conclusions; however, the compensation committee did not rely on any peer benchmarks when determining fiscal 2011 compensation of the executive officers.Instead, given the operating performance of the Company in fiscal 2009 and fiscal 2010 and the continued challenging economic environment, the compensation committee believed that only a modest increase in compensation of the executive officers for fiscal 2011 was appropriate unless the Company exceeded operating targets established by the compensation committee based on the Company’s business plan. In 2009, the compensation committee engaged Buck Consultants to conduct an extensive analysis of the executive compensation.The compensation consultant compared the compensation against two peer groups.The first group was an industry peer group representing companies in the environmental and facilities services industry.The companies selected were of similar size and scope as us while also addressing the growth aspirations in our business plans.The industry peer group was a small group as there are a limited number of direct competitors of similar size.Consequently, the consultant created a second peer group.The second peer group consisted of similar size companies with a business model of selling or renting and servicing equipment on a regular basis as well as being in the market for executives with similar talents and skills geared to high-growth companies. The first peer group consisted of the following companies: American Ecology Corp 15 Casella Waste Sys Inc. Perma-Fix Environmental Services Waste Industries USA Inc. Waste Services, Inc. WCA Waste Corp. The second peer group consisted of the following companies: 3D Systems Corp. Industrial Services Amer Inc.
